Luke, J.
It appearing from tire petition as amended tlrat tlie agreement declared upon was entered into between husband and wife to promote a dissolution of their marriage, the court erred in overruling a demurrer based upon the ground that the agreement was contrary to public' policy and void. See Sumner v. Sumner, 121 Ga. 1 (3) (48 S. E. 727) ; Birch v. Anthony, 109 Ga. 349 (34 S. E. 561); Don v. Don, 158 Ga. 254 (123 S. E. 268).

■Judgment reversed.


Bloodworth, J., concurs. Broyles, O. J., dissents.